Citation Nr: 1003928	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for cervical spine 
disease and spinal stenosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to September 
1981 and from January 1991 to May 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The issue of entitlement to service connection for cervical 
spine disease and spinal stenosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Sleep apnea has not been shown to be causally or 
etiologically related to active service.



CONCLUSION OF LAW

The Veteran's sleep apnea was not incurred in or aggravated 
by active service, nor may sleep apnea be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2005, 
March 2005, January 2006 and March 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
sleep apnea.  In general, service connection will be granted 
for a disability resulting from an injury or disease incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, including sleep apnea, when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  
If the Veteran fails to demonstrate any one element, denial 
of service connection will result.

The Veteran initially filed a claim for service connection 
for sleep apnea in February 2004.  In July 2005 the RO issued 
a rating decision denying service connection for, among other 
issues, sleep apnea.  The Veteran submitted a Notice of 
Disagreement (NOD) with that decision in February 2006.  The 
RO issued a Statement of the Case (SOC) in January 2007 and 
in February 2007 the Veteran filed a Substantive Appeal (VA 
Form 9).  

The evidence reviewed shows that the Veteran does currently 
have a diagnosis of sleep apnea.  VA treatment records from 
September 2004 indicate that the Veteran had sleep apnea but 
was doing well with a CPAP machine.  However there is no 
mention of any treatment for a sleep disorder in the 
Veteran's service treatment record and no medical evidence 
has been presented indicating that a sleep disorder, 
including sleep apnea, is in any way related to the Veteran's 
time in service.

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's claim.  An examination or opinion is necessary if 
the evidence of record (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
Veteran suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient evidence for the Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  
In the instant case, examination pertaining to the Veteran's 
sleep apnea is not necessary because it is not established 
that the Veteran incurred any disease or injury in service 
that might be related to his current sleep apnea.

In the absence of any evidence showing possible etiology 
during the Veteran's period of service or evidence showing 
that the Veteran continues to have sleep apnea dating back to 
his period of service the claim for service connection must 
be denied.  Moreover, it is significant to point out that the 
evidence of record first indicates treatment for sleep apnea 
beginning many years after service.  The Board notes that the 
lapse in time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, or a nexus medical opinion, the Board finds 
the initial post service manifestation of sleep apnea, years 
after the Veteran's discharge from active service, too remote 
from service to be reasonable related thereto. 

The Veteran has expressed a belief that his sleep apnea is 
causally related to active service.  However, the Board notes 
that the Veteran is not competent to offer an opinion on a 
matter clearly requiring medical expertise, including 
diagnosing sleep apnea and determining its etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, this is not a case in which the appellant's lay 
beliefs alone can serve to establish any association between 
the Veteran's condition and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).   In sum, his lay report is 
outweighed by the other evidence of record:  service records 
which show no treatment, complaints or findings of sleep 
apnea; post-service medical records which fail to show 
treatment or findings of sleep apnea until many years after 
service separation; and post-service medical records which 
reveal no indication of a link to service in any way.   

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's sleep apnea 
began during active service or is causally related to the 
Veteran's active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
Board finds that service connection for sleep apnea is not 
warranted.  


ORDER

Entitlement to service connection for sleep apnea is denied. 


REMAND

The Veteran has also claimed entitlement to service 
connection for cervical spine disease and spinal stenosis.  
The Board finds that additional development is necessary with 
respect to this claim.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded to 
the RO/AMC for further action as described below.

As explained above, in order to establish service connection 
for a claimed disability, the facts, as shown by evidence, 
must demonstrate that a particular disease or injury 
resulting in a current disability was incurred during active 
service, or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Veteran's service treatment records indicate that the 
Veteran injured his shoulder in January 1991.  In addition, 
post-service treatment records have been presented indicating 
that the Veteran was experiencing neck aches as early as July 
1991, just a few months after service.  Finally, evidence has 
been submitted indicating that the Veteran is currently 
diagnosed with cervical spine disease and spinal stenosis.  
The Board notes that to date, the Veteran has not been 
afforded a VA examination in connection with his claim.

The evidence of record is insufficient for the Board to 
render a decision on the claim for service connection for 
cervical spine disease and spinal stenosis.  Additional 
development of the medical evidence and adjudication on these 
bases is therefore indicated.  The above considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examination where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

For the reasons stated above, and in order to give the 
Veteran every consideration with respect to the present 
appeal, further development of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his cervical spine disorder 
since August 2006.  If the Veteran 
indicates that he has received any 
treatment or evaluation, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The Veteran should be afforded a VA 
examination to determine the extent and 
etiological of the Veteran's claimed 
cervical spine disorder and spinal 
stenosis.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner is directed to determine whether 
that condition was incurred in service or 
is etiologically related to service.  A 
rationale for the opinions offered should 
be included in the report provided.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


